UNITE}) STATES DISTRICT COURT
FOR THE I)IS'I`RICT OF COLUl\/IBIA

    
   
    

UNiTED sTATEs or AMER;CA,
"- Criminaz No. 12~156 (CKK)
EUGENiA i~~iARRis,

Defendant.

REDACTED MEMORANDUM OPINION
(August 3l, 2016)

Presently before the Court is the Government’s [62] l\/lotion for Leave to File Under Seal
the Government’s Addendum to its l\/Iemorandurn in Aid of Sentencing. The Governrnent requests
that the Court permit it to file under seal its [62-2'_} Addendum to its l\/lemorandum in Aid ot`
Sentencing as Well as the instant l\/Iemorandum Opinion and accompanying Order. Defcndant
consents to the Government’s request to seal the Addendum.

Upon consideration ol'" the pending motion and accompanying documents,l the relevant
authorities, and the record as a whole, the Court shall GRANT IN PART and DENY IN PART the
Govei'nment’s motion. Specil'ically, the Court shall grant the Government’s request to seal the
Addendum and its motion to seal. The Court shall also seal portions of this Memorandum Opinion
that discuss the underlying information in the Addendum and any legal analysis intertwined With
these t"acts. I~lowever, the Court sees no reason to seal the entirety of this l\/lemorandum Opinion

or the accompanying Order which simply indicate that the Cotnt is granting the G_overnment’s

l Wliile the Court renders its decision today on the record as a Whole, its consideration has
focused on the following documents: Govt.’s l\/lot. for Lv. to File Under Seal the Govt.’s
Addendum to its l\/lem. in Aid of Sent’g (“Govt.’s l\/lot.”), ECF No. {62]; Govt.’s Sld. Addendum
to its l\/lem. in Aid of Sent’g (“Govt.’s Sld. Addendum”), ECF No. [62-2]; Det`.’s Praecipc, E,CF
No. [65].

request to seal and provide the legal reasoning applied to the Government’s request As such, the
Court shall issue a Redacted Meinorandum Opinion on the public docket and shall place under
seal an unredacted version oi°its l\/lemorandum Opinion issued on this date.2
I. BACKGR()UND

On .luly lO, 2012, Detendant pled guilty to a three-count Int`ormation, charging Defcndant
with conspiracy to make a contribution in the name oi` another and to destroy, alter, and falsify
records in a federal investigation in violation of 18 U.S.C. §§ 371 and 1519, and 2 U.S.C. §§ 44lf
and 437g(d)(i )(D), fraud and false statements in violation ot`26 U.S.C. § 7206(1), and conspiracy
to make a contribution in the name ol" another person in violation ot` D.C. Code § 22»1805a and
D.C. Code § l-l l3l.0](e). See lnformation, ECF No. [l]. Defendant’s charges center around a
conspiracy to violate federal and local campaign finance laws through conduit contributions in
relation to a campaign for a mayoral candidate See generally Stint. of Otfense, ECF No. [9].

Pursuant to the terms of the Plea Agreernent, Dei`endant was required to cooperate in any
criminal investigation or prosecution conducted by the Ot`tice of the United States Attorney for the
District of Cofumbia (“U.S. Attorney’s Ot`l'ice”) or by any other prosecutors and, if the Departure
Committce of the U.S. Attorney’s Oftice determined that Dei"endant provided substantial
assistance in the investigation or prosecution of others, then the Government would tile a motion
pursuant to United States Sentencing Guideline § 51{1.1, requesting a downward departure from
the Guidelines. Plea Agmt. at 5-6, ECF No. [8].

The Government in its l\/iemorandum in Aid of Sentencing has notified the Couit that

2 The Court notes that the Government indicated in its l\/lemorandum in Aid ol" Sentencing
that it l'iled an Addendum and the Motion at issue under seal. Govt.’s i\/lem. in Aid of Sent’g &
l\/Iot. for Downward Departure at l'7 n.l l, ECF No. [61]. As such, the Court’s issuance of its
Redacted l\/lemorandum Opinion and Order on the public docket notifies the public that the l\/lotion
has been resolved and that the Addendum will remain under seat until further Order oi" the Court.

2

Defendant has complied with the terms of her Plea Agreement and, as such, the Govermnent has
moved the Court to appiy a downward departure to reduce Defendant’s offense level by 12 levels
pursuant to U.S.S.G. § 5Kl .i in light ofDei"endant’s substantial assistance in the investigation and
prosecution of others Govt.’s i\/Iem. in Aid of Sent’ g &, l\/lot. for Downward Departure at 17, ECF
No. {61]. Specitically, the Government recommends a sentence of three years of probation with
six months ofliome confinement imposed at the beginning ofthat period Id. at 13. ln support of
this sentencing recommendation, the Government filed an Acldendum “discussing areas of the
defendant’s substantiai assistance that did not result in public charges.” ]d. at 17 n.ll. The
Government now requests that the Addendurn be placed under seal.
lI. DISCUSSION

The public right to access documents in criminal proceedings is grounded both in the First
Arnendment and the common law. The Court shali analyze the Government’s request to seal its
Addendum in light of both standards and shall discuss each in turn.

/~\. Fi`r.s'l' Amendm'enl Qucilffied Ri'ght OfAccesS

When determining whether a First Amendment right to public access exists for a particular
criminal proceeding or court document, the court must consider two factors, known commonly as
the “experience” and “logic” test: “(l) whether the place and process have historically been open
to the press and general public, and (2) whether ‘public access plays a significant positive role in
the functioning of the particular process in question.”` fn re Ncw York Ti'mes C()., 585 F. Supp. 2d
83, 87 (D.D.C. 2008) (quoting Press-Enieij)rfse C(). v. Sr,:perr'r)r C()urt, 478 U.S. l, 8-9 (1986)).
“Even where such a right exists, however, this right is ‘qualitied’ and is not absolute.”’ Maiier of
the Appl:`ccm`(m Qf`WP Cr). LLC, No. 16-mc-35i (BAH), 2016 WL 1604976, at *l (D.D.C. Apr. l,

2016) (quot'ing fn re New }’r)rk Ti`me.s', 585 F. Supp. 2d at 90). “Thus, criminai proceedings or

documents may remain under seal where the government meets its ‘burden of showing that it has
a compelling interest in keeping the materials secret.”’ Id. (quoting Globe Newspaper Cr). v.
Superior Coar.rt for Noijfo[k Cty., 457 U.S. 596, 606 (l982)). lndeed, if a qualified First
Amendrnent right attaches, “the presumption of public access to these materials may be overridden
only if the government demonstrates that ‘(l) closure serves a compelling interest; (2) there is a
substantial probability that, in the absence of closure, this compelling interest would be harmed;
and (3) there are no alternatives to closure that would adequately protect the compelling interest.”’
Id. at *2 (quoting Washiagton POSI v. Rob.in.s'on, 935 F.Zd 282, 290 (D.C. Cir. l99l)).

l-lere, the Government seeks to seal its Addendum to its l\/Iemorandum in Aid of Sentencing

which “discusses in detail areas of cooperation by the defendant that did not result in public

cage G… va air _

ln order to determine whether there is a First Amendment qualified right of access to the
Addendum, the Court must first consider whether sentencing memoranda have historically been
open to the press and the generai public.3 Generally, “there is an historic common iaw right of
access tojudicial records and documents that has been recognized in United States courts for well

over a century.” 111 re New York T:`mes, 585 F. Supp. 2d at 89 (citing Ni`xon v. Warner

Comrmmr`cati'ons, 435 U,S. 539, 597, n.7 (1978)). l\/ioreover, other courts addressing the issue

 

3 For the purposes of its analysis, the Court treats the Addendum as a sentencing
memorandum ln essence, the Addendum, while a separate document, provides the information
that would otherwise be provided in the Government’s Memorandum in Aid of Sentencing.
I"lowever, the Government submitted this information in the Addendum and requests that the
whole Addcndum be sealed rather than incorporating the information into one document and
askingr that the public version of that document be redacted

4

have held that sentencing memoranda are “judicial records” entitled to the common lavv
presumption of access Uni!edSlales v. Krc/vetz, 706 F.3d 47, 56-57 (1 st Cir. 2013); Uni'ted Stales
v. Dare, 568 F. Supp. 2d 242, 244 (N.D.N.Y. 2008); c.f Unffed Sm)fes v. Arms!rong, -- F. Supp.
3d --, No. 11-cr-681, 2016 WL 264304 l , at *2 (E.D.N.Y. i\/lay 9, 2016) (accepting for the purposes
of its analysis that the First Amendment presumption of access applies to Government letters filed
in connection Witli a defendant’s sentencing); Unfted szes v. Cannon, No. 3:14-cr-00087~FDW,
2015 WL 3?51781, at *4 (W.D.N.C. Jun. 16, 2015) (tinding that there was a First Amendment and
common law right to access portions of the defendant’s sentencing memorandum that referenced
information in the pre-sentence report)', Un:.`ted States v. Chanliiabowj), No. 2:12-cr»00188-GEB,
2013 WL 6404989, at *1 (E.D, Cal. Dec. 6, 2013) (recognizing a First Amendment tight to access
of sentencing memoranda). As such, the Court concludes that sentencing memoranda historically
have been open to the press and general public. While the-Court reaches this holding, it notes that
sentencing memoranda that include information regarding a defendant’s cooperation are often filed
under seal. Armstrong, 2016 WL 2643041, at *2.

The Court next considers Whether public access to sentencing memoranda plays a
significant and positive role in the functioning of`a particular process. As the United States Court
of Appeals For the First Circuit recognized, public access to sentencing memoranda permits public
oversight at sentencing and serves to “‘checl< any temptation that might be felt by either the
prosecutor or the court . . . to seek or impose an arbitrary or disproportionate sentence’; promote
accurate fact-finding; and in general stimulate public confidence in the criminal justice system by
permitting members ot` the public to observe that the defendant is justly sentenced.” Kravetz, 706
F.?>d at 57 (internal citations omitted). As such, the Court concludes that there exists a First

Amendment qualified right to public access of the Government’s /-\dtiendum to its Memorandum

of Senteneing.

The Court must next consider Whether the Govec'nment has demonstrated a compelling

.,

E.
|-9-
9

Q..
Q...
(`D
5
Q_
E
:j
I
('D
""‘.
CO
,_,.
..T
(‘D
0
O
<
52
53
:>‘
53
...a
¢-¢-
a
2
...)
E.
:'z
(‘D
m
§
O
m
C
0
._J""'
E.
¢~+
F_?
03

4 m
,..,
m

'I`he Cou:'t shall address each Govermnent interest in turn.

the Government’s interest in maintaining the confidentiality of those assisting law enforcement is
a compelling one. Roviaro v. Um'ted States, 353 U.S. 53, 59 (1957) (asserting that the
Government’s privilege to withhold the identity of those furnishing information to law
enforcement “recognizes the obligation of` citizens to communicate their knowledge of the
commission of crimes to law-enforcement officials and, by preserving their anonymity, encourages
them to perform that obligation.”); WP Co. LLC, 2016 Wb 1604976, at *2 (recognizing that the
public release of information from informants could “significantly infringe upon . . . the
government’s interest in obtaining confidential assistance in future investigation”).

Foi‘ the reasons described, the Court concludes that the Government has set forth two
compelling reasons that warrant granting its request to seal the Addendum and overriding the First
Amendment qualified right to public access. Specifically, the Court finds that sealing the
Government’s Addendum to its l\/lemorandum in Aid of Sentencing serves the compelling interests
laid out above, that there is a substantial probability that, in the absence of sealing, these
compeliing interests would be harmcd, and that there are no alternatives to sealing that would
adequately protect these compelling interests

The Court recognizes that it must protect the compelling interests set forth by the
Government through the least restrictive means possible Here, the Government requests that
instead of filing redacted versions, that the Court seal the Addendum and the underlying motion
to seal in their entirety. As an initial matter, the Court notes that unlike in the instant l\/iemorandum
Opinion, the factual background provided by the Government in its Addendum and the motion to

seal are intertwined such that rcdacting these documents would render them meaningless -

While

this information is important l"or the Court’s determination as to an appropriate sentence, the
Governrnent has separated out from its publicly filed Melnoi'anduin in Aid of Sentencing and
placed in the Addendum the information that it has demonstrated compelling interests in sealing
As such, the Court agrees that it is necessary to seal the Addendum as a whole given that redactions
would render the document meaningless and the Government purposefully isolated the sensitive
material into its Addendum presumably so as to eliminate the necessity to heavily redact its
l\/lemorandum in Aid of Sentencing, Gar'dner' v. Newsday, lnc., 895 F.Zd 74, 80 (2d Cir. 1990)
(“{A] district court has the authority to redact a document to the point of rendering it meaningless,
or not to release it at all.”). Similarly, the instant motion requesting that the Addendum be sealed
would be rendered meaningless if it were redacted given that the document contains sensitive
information throughout its discussion. However, the Court has separated out its legal analysis in
some instances from the specific facts ol" this case, such that the sealed information in this
l\/lemorandum Opinion may be redacted and the document can be placed on the public docket

B. Common Law Ri'ghr ofAccess

The Court next turns to the issue of whether public disclosure of the Addendum is
warranted in light ot` the common law right of access. ln fn re New York`T:'mes CO., 585 F. Supp.
2d 83 (D.D.C. 2008), then-Chieic Judge Royce C. lsamberth recognized that public right to access

may be grounded both in the First Amendment and in the common law. See New York Ti'mes Co.,

585 l:". Supp. 2d at 92. As such, in the interest of completeness, the Court shall address whether
the public has a common lavv right of access to the Addendum. As the Court noted in its earlier
discussion, sentencing memoranda are “judicial records” entitied to the common law presumption
of access. Given that the presumption ot` access is appiicable to the Addendum, the Court must
next determine the relevant legal standard to determine whether the request to seal should
nevertheless be granted Here, the Government has advocated adopting the same approach
employed by Chiet Judge Lamberth in fn re New York Ti'mes Co., and applying the test articulated
in Unr`tea' Stafes v. Hubbara', 650 F.Zd 293 (D.C. Cir. 1981). New York Tr‘mes CG., 585 F. Supp.
2d at 92. The Court agrees that this is the appropriate test in this instance

“[T]he decision as to access (to judicial records) is one best left to the sound discretion of
the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the
particular case.” Hubbard, 650 F.Zd at 316-17 (quoting Nr'.xr)n v. Warner Comn?c’ns., Inc., 435
U.S. 589, 599 (l978)). in this Circuit, “the starting point in considering a motion to seal court
records is a ‘strong presumption in favor of public access tojudicial proceedings.”’ EEOC v. Nat ’l
Chi]dren’s Clr. ]nc., 98 F.3d l406, 1409 (D.C. Cir. l996) (quoting.]()hnson v. Greater Se. ley.
Hosp. Corp., 951 F.Zd 1268, 1277 (D.C. Cir. l99l)). in Hubbard, the D.C. Circuit identified six
factors that might act to overcome this presumptions

(l) the need for public access to the documents at issue; (2) the extent of previous

public access to the documents; (3) the fact that someone has objected to disclosure,

and the identity of that person; (4) the strength of any property and privacy interests

asserted; (5) the possibility of prejudice to those opposing disclosure; and (6) the

purposes t`or which the documents were introduced during thejudicial proceedings
Na! ’l Chi`[dren ’s Clr'., 98 F.3d at l409 (citing Hubbard, 650 l:".Zd at 3 i_7-22). 'l`he Court considers
each ot` the factors in turn. 1

l . The Needfor Ptrb.'.'ic Access to fha Documenrs at issue

“'l`he presumption in favor of public access to judicial records is strongest when ‘the

353

documents at issue [are] . . . specifically referred to in a trial judge’s public decision Zapp v.

Zhem'i Ye Gon, 746 F. Supp. 2d i45, l48 (D.D.C. ZOlO) (quoting Hubbard, 650 F.Zd at 3l8).

Here, the public has a strong need for the access to the Addendurn. _
_ Defendant has pled guilty to two conspiracy

charges related to the violation of campaign finance laws and a fraud/faise statements charge.
Given the nature of Defendant’s offenses, the Court finds that this is clearly a matter of public
interest As such, the Court finds that this factor weighs in favor of providing public access to the
Addendum.

2. The Exlenl QfPreviorrs Publr'c Access 10 the Documenl's

Previous public access to the sealed t`llings “is a factor which may weigh in favor of

subsequent [publie] access.” H`trbbard, 650 F.Zd at 318.

Accordingly, this factors weighs in favor of granting the request to seai.
3. The Facl Qf`()b_,r'eciion to Di.s‘closw"e and the Identr`ty of Those ()bjecling
"‘[T]he fact that a party moves to seal the record weighs in favor of the party’s motion.”
Zcrpp, 746 F. Supp. 2d at 149. I-lere, the Governrncnt has objected to disclosure of the Addendum
and with Defenclant’s consent, requests that it be placed under seal. As such, the fact that both
parties seek to have the Addcndum placed under seal weighs in favor ofnondisclosure.
4. The Strengrh ofAny Proper'fy and Prv'vcrcy Imeresrs Asserled
“l`he fourth Hubbard factor requires the Court to “assess the strength of any property or

privacy interests voiced by the moving party.” U.S. ex rel. Durharn v. Pro.s'peet Wcrreiy)roofmg,

l{)

Inc., 818 ii`. Supp. 2d 64, 68 (D.D.C. 201 i). in Hubf)m'a’, the D.C. Circuit considered “the objecting
party’s privacy interest in the palticuiar documents . . . rather than the effect that unsealing the
documents would have on the party’s property and privacy interests generally . . . .” Frr'edman v.
Sebet'i'u.s‘, 672 F. Supp. 2d 54, 60 (D.D.C. 2009) (emphasis added). As sueh, “under this factor, the
party seeking to avoid disclosure must identify specific privacy interests in the documents at

issue.” Gut'ienberg v. Emery, 26 F. Supp. 3d 88, 94 (D.D.C. 2014).

in light of the strong privacy interests advanced by the Government in support of its request to seal
the Addendum, the Ccurt finds that this factor weighs in favor of maintaining the Addenduin under
seal.
5. The Possi'bili!y ofPrejud:'ce 10 Those Opposi`ng Di'sclosure
The possibility of prejudice refers to “Whether disclosure of the documents will lead to
prejudice in future litigation to the party seeking the seal.” Frfea'man, 672 F. Supp. 2d at 60. Here,
neither party alleges that disclosure of the Addendum wcuid have an effect on future litigation. As

such, the Court finds that this factor is neutra!.
6. The Pm"[)osesfor thch the Documems were Imr()dtrced

Finally, the Court must consider the purpose for which the documents in question Were

li

~\

introduced. The more relevant a pleading is to the central claims of the litigation, the stronger the
presumption of unsealing the pleading becomes See Dm~ham, 818 F. Supp. 2d at 69 (explaining
that “there is less of a pressing concern to unseal pleadings if they are not relevant to the claims,”
for example, if` they were not used at trial or relied upon by the trial judge in his or her decision).
This factor “'focuses on the [movant’s] purpose of filing his pleadings and nothing further.” ]d.
I~iere, the Government has filed the Addendum to support its position as to Defendant’s sentence
and the Addendurn is central to this issue. As such, the Court finds that this factor weighs in favor
of permitting public access to the Addendum.
7. Conclusi'rm

After vveighing the six Hu!)l)ard factors, the Court concludes that the Government has
overcome the presumption in favor of public access to the Addendum. lndeed, here the
Government has advanced two strong and compelling interests that outweigh the common law
qualified right of access to the Addendum. ln sum, after considering both the First Amendment
qualified right to access and the common law qualified right to access, the Court shall grant the
Government’s request to seal its Addendum.“

III. CONCLUSION

For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART the

Government’s [62] l\/Iotion for Leave to File Under Seal the Governrnent’s Addendum to its

l\/lemorandum in Aid of Sentencing. Specifically, the following documents shall be entered on the

4 As the Government points out, there was litigation pending before Chiet` Judge Beryl A.
Hovveli brought by one media entity seeking disclosure of` search warrant materials related to the
Governrnent’s investigationl See fn the Malter Qj`ihe Applr`cation of WP Company LLC d/b/a The
Washingron Po.s'lfor Acce.s‘s to Cerlain Sealed Recr)rds, i(.i-mc~351 (BAH). However, on August
18, 20 l 6, Chief"ludge l-Iovvell denied the media entity’s request for additional unsealing and closed
the matter.

12

docket under seai: the Government’s [62] l\/iotion for Leave to File Unde:' Seal Its Addendum to
Government’s ]\/iemorandum in Aid of Sentencing; the Government’$ [62~2] Sealed Addendum to
its l\/lemorandum in Aid of Sentencing; and the unrcdacted version of the instant Memorandum
()pinion. A redacted version of the instant i\/Iemorandum Opinion and the accompanying Order
shall be entered on the public docket

An appropriate Order accompanies this Memorandum Opinion.

/s/
COLLEEN KOLLAR-KOTELLY
UNITED STATES DISTRICT JUDGE

 

13